RECEIVED
a e UNITED STATES DISTRICT COURT
SEP 3.0 2019 WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION

TONY R. MOGRE, CLERK
WESTERN OISTRICT OF LOUISIANA
ALEXANDRIA, LOUISIANA

RICKEY WAYNE GIPSON CIVIL ACTION NO. 1:17-CV-01394
VERSUS
JUDGE DEE D. DRELL
JAMES LEBLANC, ET AL. MAGISTRATE JUDGE PEREZ-MONTES
JUDGMENT

For the reasons contained in the Report and Recommendation of the Magistrate Judge
previously filed herein, noting the absence of objections thereto, and concurring with the
Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that Defendants’ Motion for Summary Judgment (Doc. 29) is DENIED.

Seo
aye
SIGNED this BD day of a arom At /2_2019, at Alexandria, Louisiana.

 

JUDGE DEE D. DRELL
UNITED STATES DISTRICT COURT
